[Cite as Heuker v. Roberts, Kelly & Bucio, L.L.P., 2013-Ohio-3987.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




LINDA HEUKER,

        PLAINTIFF-APPELLANT,                                          CASE NO. 17-13-09

        v.

ROBERTS, KELLY & BUCIO, LLP,
ET AL.,                                                               OPINION

         DEFENDANTS-APPELLEES.




                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 12CV000179

                                      Judgment Affirmed

                          Date of Decision: September 16, 2013




APPEARANCES:

        Benjamin D. Eberly for Appellant

        Paul B. Roderer, Jr. for Appellees, Roberta S. Roberts, Scott A. Kelly,
        Roberts, Kelly & Bucio, LLP and ESB Properties

        David C. Greer for Appellee, Christopher R. Bucio
Case No. 17-13-09


PRESTON, P.J.

      {¶1} Plaintiff-appellant, Linda Heuker, appeals the Shelby County Court of

Common Pleas’ judgment granting summary judgment in favor of defendants-

appellees, Roberts, Kelly, & Bucio, LLP, Christopher R. Bucio, Roberta S.

Roberts, Scott A. Kelly, and ESB Properties (collectively “defendants”), on her

claims stemming from Attorney Bucio’s legal representation of her during a

felony criminal proceeding. Since Heuker’s malpractice claims are time-barred,

we affirm.

      {¶2} On August 18, 2010, Heuker was arrested and charged with

cultivation of marijuana in violation of R.C. 2925.04, a second-degree felony, and

endangering children in violation of R.C. 2919.22(B)(6), a third-degree felony,

following the execution of a search warrant at her home. (Doc. No. 31, Pg. 61);

(Heuker Depo. at 24-25, 78). Heuker’s children sought an attorney to represent

her, but since Heuker did not have any money, they located an attorney who would

use land she owned as collateral for the payment of her attorney fees. (Heuker

Depo. at 31).

      {¶3} On August 30, 2010, Heuker executed a “Formal Fee Agreement

FLAT FEE” with Attorney Bucio of the Roberts, Kelley & Bucio law firm. (Doc.

No. 31, Pg. 6). On the front page of the fee agreement Bucio handwrote the

following notation:


                                       -2-
Case No. 17-13-09


      Client agrees to deed land in Minster, 22.1 acres, to ESB Properties

      in exchange for full payment of legal services and bail bond

      payment. The deed of land to ESB Properties for legal services and

      third party expenses is considered paid when received.

(Id.); (Bucio Depo. at 17-19). That same day Heuker executed a document, which

provided the following:

      I Linda Heuker on Aug. 30, 2010 terminate the power of Attorney of

      Thomas Wing regarding the land Deeded to me for 22.2 acres. I

      hereby request my Deed to the aforementioned property be deeded

      to ESB Properties for payment of legal services.

(Doc. No. 31, Pg. 12). Heuker also executed that same day a General Warranty

Deed transferring ownership of the property to the law firm. (Doc. No. 1, Ex. 1);

(Doc. Nos. 31, 39, D’s Ex. B); (P’s Ex. C).

      {¶4} On September 1, 2010, with the assistance of Attorney Bucio, Heuker

entered a plea of guilty to one count of child endangering, and the State agreed to

dismiss the cultivation of marijuana charge and file no additional charges

stemming from the search warrant in exchange for Heuker’s guilty plea and her

agreement to testify against her boyfriend and codefendant. (Doc. No. 31, Pg. 45-

46); (Doc. No. 21, D’s Ex. D).




                                        -3-
Case No. 17-13-09


       {¶5} On September 29, 2010, the law firm transferred the property to ESB

Properties. (Doc. No. 1, Ex. 3).

       {¶6} On November 1, 2010, ESB Properties transferred the property to Ted

Riethman—who had leased the land from Heuker for several years prior to her

criminal case—for $135,000.00. (Id., Exs. 4-5); (P’s Ex. C); (Heuker Depo. at 20-

21, 98-99).

       {¶7} On November 15, 2010, Heuker was sentenced to three years of

community control. (Heuker Depo. at 34, 45).

       {¶8} In the weeks following her sentencing and during 2011, Heuker

repeatedly contacted the law firm seeking a refund of any monies from the sale of

the property above and beyond her attorney fees. (Heuker Depo. at 80, 91).

       {¶9} In August or September 2011, Heuker told a representative from the

Ohio Attorney General’s office that she had not received a refund from the law

firm following the sale of the property. (Id. at 80-83).

       {¶10} On October 11, 2011, Heuker filed a grievance against Bucio with

Disciplinary Counsel for the Supreme Court of Ohio. (Doc. No. 31, D’s Ex. C).

This grievance was dismissed on March 6, 2012. (Id., D’s Ex. H).

       {¶11} On June 5, 2012, Heuker filed a complaint in the Shelby County

Court of Common Pleas raising twelve counts, including: Count One of legal

malpractice for excessive fees charged and collected; Count Two of legal


                                         -4-
Case No. 17-13-09


malpractice for the failure to return unearned fees; Count Three of legal

malpractice for violating Rule 1.8 of the Ohio Rules of Professional Conduct

concerning a conflict of interest with regard to Attorney Bucio’s transfer of

property rights to the law firm; Count Four of unjust enrichment for accepting

legal fees far exceeding the value of the services rendered; Count Five of

conversion for retaining client funds following the sale of the property; Count Six

of fraud for concealing the true value of the property and the attorney fees from

Heuker; Count Seven of theft for retaining the funds from the sale of the property;

Count Eight of breach of contract concerning the legal fee; Count Nine of breach

of fiduciary duty for failing to return funds from the sale of the land in excess of

the legal fees per the fee agreement; Count Ten of constructive trust imposed upon

the value of the property sold; Count Eleven of civil conspiracy to hide the value

of the property from Heuker; and Count Twelve of punitive damages for engaging

in a pattern of behavior demonstrating malice, aggravated or egregious fraud,

oppression, or insult. (Doc. No. 1).

       {¶12} On July 31, 2012, defendants answered, in pertinent part, that

Heuker’s multiple claims were all forms of legal malpractice, which were filed

beyond R.C. 2305.11(A)’s one-year limitations period. (Doc. Nos. 11, 13).

       {¶13} On January 2, 2013, Bucio filed a motion for summary judgment

arguing that Heuker’s complaint is barred by R.C. 2305.11(A)’s one-year statute


                                        -5-
Case No. 17-13-09


of limitations. (Doc. No. 25). On January 3, 2013, the law firm, ESB Properties,

and Attorneys Kelly and Roberts filed a motion for summary judgment arguing

that the law firm, as a matter of law, could not commit malpractice, Attorneys

Kelly and Roberts did not have an attorney-client relationship with Heuker, and,

regardless, Heuker’s claims were time-barred by R.C. 2305.11(A). (Doc. No. 39).

      {¶14} On January 22, 2013, Heuker filed a response and memorandum in

opposition to the motion for summary judgment filed by the law firm, ESB

Properties, and Attorneys Kelly and Roberts. (Doc. No. 42). Heuker also filed a

response and memorandum in opposition to the motion for summary judgment

filed by Bucio. (Doc. No. 43). On February 6, 2013, the defendants filed reply

memoranda. (Doc. Nos. 48, 50).

      {¶15} On February 12, 2013, Heuker filed a motion for summary judgment

for breach of the fee agreement. (Doc. No. 52). On February 21, 2013, Bucio

filed a memorandum in opposition. (Doc. No. 55).

      {¶16} On February 27, 2013, the trial court granted Bucio’s motion for

summary judgment, concluding that Heuker’s multiple claims fall under the

general category of malpractice claims, and the claims were time-barred by R.C.

2305.11(A)’s one-year limitations period. (Doc. No. 56). The trial court also

granted summary judgment in favor of the remaining defendants based upon its

judgment in favor of Bucio and dismissed all of Heuker’s claims. (Doc. No. 57).


                                       -6-
Case No. 17-13-09


       {¶17} On March 18, 2013, Heuker filed a notice of appeal. (Doc. No. 64).

She raises two assignments of error. We elect to address Heuker’s assignments of

error together.

                            Assignment of Error No. I

       The trial court erred as a matter of law, in calculating the one
       year statute of limitations applicable to claims of legal
       malpractice.

                           Assignment of Error No. II

       The trial court erred in applying one year statute of limitations
       to claims which fall outside of legal malpractice.

       {¶18} In her first assignment of error, Heuker argues that the trial court

erred in calculating R.C. 2305.11(A)’s limitations period to her malpractice

claims, because Bucio failed to take any affirmative action clearly terminating his

representation, thereby triggering the statute of limitations. Heuker further argues

that Bucio represented her beyond her November sentencing on other non-criminal

matters, thereby extending the time to file her malpractice claims.

       {¶19} In her second assignment of error, Heuker argues that her complaint

is not limited to malpractice but alleges fraud, which is not governed by R.C.

2305.11(A)’s one-year statute of limitations. Heuker argues that, contrary to his

representations and the language of the fee agreement, Bucio retained more than

the $30,000 fee he was entitled to for pretrial legal services. She further argues

that, at the time she entered into the fee agreement, Bucio represented that her land

                                         -7-
Case No. 17-13-09


was worth $12,400 and, just a few days later, the law firm executed transfer

documents indicating that the land was worth $80,000.

      {¶20} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). Summary judgment is proper where there

is no genuine issue of material fact, the moving party is entitled to judgment as a

matter of law, and reasonable minds can reach but one conclusion when viewing

the evidence in favor of the non-moving party, and the conclusion is adverse to the

non-moving party. Civ.R. 56(C); State ex rel. Cassels v. Dayton City School Dist.

Bd. of Edn., 69 Ohio St.3d 217, 219 (1994).

      {¶21} The determination of when a legal malpractice cause of action

accrues for limitations purposes is a question of law reviewed de novo. Cicchini v.

Streza, 160 Ohio App.3d 189, 2005-Ohio-1492, ¶ 17 (5th Dist.), citing Whitaker v.

Kear, 123 Ohio App.3d 413, 420 (4th Dist.1997). Under R.C. 2305.11(A),

      an action for legal malpractice accrues and the statute of limitations

      begins to run when there is a cognizable event whereby the client

      discovers or should have discovered that his injury was related to his

      attorney’s act or non-act and the client is put on notice of a need to

      pursue his possible remedies against the attorney or when the

      attorney-client relationship for that particular transaction or

      undertaking terminates, whichever occurs later.


                                        -8-
Case No. 17-13-09


Zimmie v. Calfee, Halter and Griswold, 43 Ohio St.3d 54, 58 (1989), citing Omni-

Food & Fashion, Inc. v. Smith, 38 Ohio St.3d 385 (1988). A “cognizable event” is

“an event which suffices to alert a reasonable person that his attorney has

committed an improper act in the course of legal representation.” Whitaker at 420

(citations omitted); Hickle v. Malone, 110 Ohio App.3d 703, 707 (3d Dist.1996).

       {¶22} Which limitations period applies is determined by the actual nature

or subject matter of the cause rather than the form in which the complaint is styled

or pled. Wilkerson v. O’Shea, 12th Dist. Butler No. CA2009-03-068, 2009-Ohio-

6550, ¶ 12. “A party cannot transform one cause of action into another through

clever pleading or an alternate theory of law in order to avail itself of a more

satisfactory statute of limitations.” Id., citing Love v. Port Clinton, 37 Ohio St.3d

98, 100 (1988), Callaway v. Nu-Cor Automotive Corp., 166 Ohio App.3d 56,

2006-Ohio-1343, ¶ 14 (10th Dist.), and Radio Parts Co. v. Invacare Corp., 178

Ohio App.3d 198, 2008-Ohio-4777, ¶ 17 (9th Dist.).

       {¶23} “[M]alpractice consists of ‘the professional misconduct of members

of the medical profession and attorneys.’ Such professional misconduct may

consist either of negligence or of breach of the contract of employment[.]” Muir v.

Hadler Real Estate Mgmt. Co., 4 Ohio App.3d 89, 90 (10th Dist.1982), quoting

Richardson v. Doe, 176 Ohio St. 370, 372 (1964). Legal malpractice includes

billing errors or overcharging a client for legal services.      Wilkerson at ¶ 13


                                         -9-
Case No. 17-13-09


(citations omitted); Triplett v. Benton, 10th Dist. Franklin No. 03AP-342, 2003-

Ohio-5583, ¶ 7 (failure to refund client fees is malpractice governed by R.C.

2305.11(A)’s one-year statute of limitations).

       {¶24} The subject matter of this case concerns a dispute over the attorney

fees Bucio charged Heuker for representing her during a criminal matter. Bucio

testified that the fee agreement provided for a $10,000 flat fee for motion-stage

legal services, to be paid in advance, a $30,000 flat fee for pretrial legal services,

and a $40,000 flat fee for trial services. (Bucio Depo. at 33); (Doc. No. 31, pg. 6-

11). According to Bucio, Heuker indicated that she could not afford these fees, so

he agreed to accept 22.2 acres of farmland owned by Heuker in exchange for his

representation throughout the criminal proceedings, the cost of Heuker’s bail

bond, and the costs of selling the farmland. (Bucio Depo. at 31-33); (Doc. No. 31,

Pg. 7). Bucio testified that he explained to Heuker that she would not get any

refund from the sale of the farmland even if the case ended short of trial. (Bucio

Depo. at 86). Heuker, on the other hand, testified that the agreement meant she

“was putting [her] land up for like a lien. * * * it would pay for [her] legal fees,

and whatever was left [she] would get back.” (Heuker Depo. at 42). According to

Heuker, Bucio told her he would place a lien on the property knowing that she

would have to sell it to pay for his fee, and she would have any remaining funds




                                        -10-
Case No. 17-13-09


from the sale. (Id. at 55-56, 58-59). Heuker also testified that Bucio agreed to use

a portion of the proceeds from the sale of the farmland to post her bail. (Id. at 65).

       {¶25} Heuker argues that, in addition to her malpractice claim, her

complaint raised fraud not governed by R.C. 2305.11(A)’s one-year statute of

limitations. We disagree.    During her deposition, Heuker admitted that the only

reason she filed the complaint was due to Bucio’s failure to refund her money

from the sale of her land after paying for his legal fees. (Id. at 96-97). In her

words, “I know I owe them money for representing me. I have no problem paying

what I owe but I don’t think I owed them $130,000.00.” (Id. at 48). This case is

undoubtedly a fee dispute—a type of malpractice—governed by R.C.

2305.11(A)’s one-year statute of limitations.        Heuker cannot transform her

malpractice claim into a fraud claim to avoid the applicable statute of limitations.

Wilkerson at ¶ 12, citing Love, 37 Ohio St.3d at 100, Callaway, 2006-Ohio-1343,

at ¶ 14, and Radio Parts Co., 2008-Ohio-4777, at ¶ 17.

       {¶26} With respect to Heuker’s claims that Bucio fraudulently induced her

to enter into the fee agreement knowing the value of the land was more than he

represented, the record indicates that, during the negotiations for legal fees, the

parties were not certain of the exact value of the farmland. Bucio testified that

Heuker indicated that the property was not exactly in her name or had a power of

attorney through her ex-husband and had liens on it. (Bucio Depo. at 30). At that


                                         -11-
Case No. 17-13-09


time, Bucio had a tax or auditor’s document stating that the value of the farmland

was $12,800, but Heuker laughed at that value and said the land was worth “a lot

more than that.” (Id. at 58, 79). Bucio testified that Heuker opined that the

farmland was worth around $4,000 per acre, or around $90,000 total. (Id. at 79).

Bucio testified that he was not sure how much the farmland was worth, but he was

confident it was worth more than $12,800, otherwise he would not have made the

agreement.   (Id. at 80-81).   He testified that the price of full representation

reflected in the fee agreement, $65,000, was taken from Heuker’s estimate that the

land was worth $4,000 per acre. (Id. at 82). Bucio admitted that, based upon all

their discussions, he estimated that the value of the land would be anywhere from

$65,000 to $80,000. (Id. at 83). Bucio testified that his firm took a risk accepting

land instead of cash for legal services since there were multiple questions

concerning the value of the land, the outstanding liens for which Heuker was

unable to give a value, and the power of attorney issue. (Id. at 65, 67-69). Bucio

admitted that, in the end, the land sold for more than he expected. (Id. at 79-80).

Heuker testified that she received the farmland as part of her divorce settlement,

though she did not have an appraisal of the farmland at that time. (Heuker Depo.

at 42-43). Heuker recalled Bucio indicated that the farmland was worth a low

value, though she could not recall the exact figure, but she told him that the

farmland was worth $100,000. (Heuker Depo. at 89). She recalled having a


                                       -12-
Case No. 17-13-09


discussion about her ex-husband having a power of attorney for her, though she

recalled stating that her husband could sell the land for her to pay for the attorney

fees. (Id. at 55-56, 73).

       {¶27} Based upon the record, it is clear that the parties were not certain of

the value of the land when they entered into the fee agreement, and Bucio

admitted that he estimated the property was worth anywhere from $65,000 to

$80,000 based upon their discussions. There is no evidence in the record that

Bucio concealed the value of the land from Heuker.          This is not fraudulent

inducement, and Heuker’s attempt to transform this case into something it is not is

merely her attempt to evade R.C. 2305.11(A)’s one-year statute of limitations.

Dzambasow v. Abakumov, the case Heuker cites in support of her fraud claim,

does not persuade us otherwise since that case, unlike this case, involved an

attorney who represented that he would be litigating the case and then

subcontracted the legal work to another attorney. 8th Dist. Cuyahoga No. 86021,

2005-Ohio-6719.

       {¶28} Heuker’s second assignment of error is, therefore, overruled.

       {¶29} Having determined that Heuker’s complaint states causes of action

for malpractice governed by R.C. 2305.11(A)’s one-year limitations period, the

only issue is whether the trial court correctly determined that her claims were




                                        -13-
Case No. 17-13-09


untimely filed. As a preliminary and procedural matter, however, we must dispose

of several of Heuker’s arguments since she failed to raise them below.

       {¶30} In his motion for summary judgment, Bucio argued, in pertinent part,

that Heuker’s claims should be classified as malpractice claims that were time-

barred by R.C. 2305.11(A)’s one-year statute of limitations. (Doc. No. 25). Bucio

argued that Heuker filed her complaint more than one year after his representation

terminated—on November 15, 2010, the date Heuker was sentenced—and more

than one year from February 2011 after Heuker failed to receive her yearly lease

payment for the farmland, i.e. the cognizable event triggering the limitations

period. (Id.).

       {¶31} In response, Heuker argued that her claims were not all malpractice

claims barred by the statute of limitations, but rather, were also claims of unjust

enrichment, fraud, rescission, and breach of contract. (Doc. No. 43). Heuker also

argued that R.C. 2305.11(A)’s one-year limitations period never commenced,

because Bucio failed to take an affirmative act terminating his representation

giving rise to a cognizable event triggering the statute of limitations. (Id.). In

particular, Heuker argued that Bucio never sent her a letter or billing statement

indicating that his representation terminated following the November 15, 2010

sentencing hearing. (Id.).




                                       -14-
Case No. 17-13-09


       {¶32} On appeal, Heuker argues that R.C. 2305.11(A)’s limitation period

was tolled in this case due to the “continuous representation” doctrine. In support

of this theory, Heuker points to a letter she received on March 6, 2012 from Carol

Costa, Assistant Disciplinary Counsel, dismissing her grievance against Bucio. In

pertinent part, the letter states that:

       Ultimately, Mr. Bucio was able to negotiate a plea deal with the state

       in which you were sentenced to only probation. A few months later,

       you [Heuker] contacted Mr. Bucio again and asked if he could help

       you [Heuker] in a civil action as you were being sued for

       diminishing the value of the home you rented during the marijuana

       growth operation. Given this issue clearly stemmed from the same

       facts as the criminal matter, Mr. Bucio represented you in this matter

       without charging an additional fee. Nearly a year later, in the

       summer of 2011, you contacted Mr. Bucio again requesting legal

       services for an unrelated, serious criminal matter involving your son

       who was the defendant in a vehicular manslaughter case.            You

       believed that the land transfer should have covered this

       representation as well, and Mr. Bucio reminded you that the land

       transfer was for full payment of your criminal and related matters,

       not for all future matters involving anyone else in your family.


                                          -15-
Case No. 17-13-09


(Doc. No. 31, Defendant’s Ex. H) (Emphasis added). During his deposition,

Bucio generally agreed with Costa’s letter, except that he denied failing to return

or ignoring Heuker’s phone calls (another portion of the letter not provided

above). (Bucio Depo. at 15, 81). Based upon the contents of this letter and

Bucio’s acknowledgement of their veracity, Heuker argues on appeal that Bucio’s

representation continued into the summer of 2011; and thus, her June 5, 2012

complaint for malpractice was not time-barred. These arguments, however, were

not presented to the trial court, and Heuker is not permitted to raise them for the

first time on appeal. Hood v. Rose, 153 Ohio App.3d 199, 2003-Ohio-3268, ¶ 10

(4th Dist.).

       {¶33} Having disposed of Heuker’s procedurally-barred continuous

representation argument with respect to Bucio’s alleged representation evidenced

in Costa’s letter, we now must address Heuker’s argument that Bucio continued to

represent her after the sentencing hearing for the sale of her farmland—an

argument she did raise below. Heuker testified that she thought Bucio continued

to represent her beyond the date of her sentencing hearing, because she did not

know if the firm had sold the farmland, and she had not received any refund.

(Heuker Depo. at 34-35).        Bucio, on the other hand, testified that Heuker

informed him that she saw notice of the sale in the newspaper and congratulated

him on the sale price. (Bucio Depo. at 70). We must reject Heuker’s argument.


                                       -16-
Case No. 17-13-09


      {¶34} Despite her testimony, the record clearly indicates that Heuker hired

Bucio to represent her during the pending criminal proceedings, which particular

representation terminated on November 15, 2010 when Heuker was sentenced.

(Heuker Depo. at 34, 45). The fee agreement Heuker signed states that Bucio will

represent Heuker “in a matter involving 2 counts of child endangering and one

count of cultivating charges,” and further states that the representation will

terminate upon completion of the matter described in the fee agreement. (Doc.

No. 31, Pg. 6-11). The language of the agreement Heuker signed clearly indicated

that transferring the property to ESB Properties was “full payment of legal

services and bail bond payment” and upon receipt of the deed to the property her

legal fees and third party expenses would be considered paid. (Doc. No. 31, Pg.

6).   Aside from that, Heuker testified that, following her November 2010

sentencing, she sent a letter and constantly called Bucio seeking a meeting to

discuss her refund from the sale of the property, but Bucio’s secretary would

constantly cancel the meetings. (Id. at 80). Additionally, Heuker had constructive

notice that her farmland was transferred from ESB Properties to Ted C. Riethman

when the deed was filed on November 1, 2010. (Doc. No. 34, Plaintiff’s Ex. C);

Thames v. Asia’s Janitorial Serv., Inc., 81 Ohio App.3d 579, 587 (6th Dist.1992)

(citations omitted); R.C. 5301.25(A).




                                        -17-
Case No. 17-13-09


      {¶35} Besides statutory, constructive notice from the filing of the deed, the

record indicates that Heuker had further constructive—if not actual—notice that

Reithman purchased the farmland by the end of February 2011 at the latest.

Reithman was a personal friend who had farmed Heuker’s land for at least the last

ten years. (Heuker Depo. at 19-20). Heuker and her ex-husband socialized with

Reithman throughout their marriage—in her words, they all talked, played bean

bags and barbequed together. (Id. at 20). According to Heuker, in November

2010 after the sentencing hearing (and after Reithman had already purchased the

property), she informed Reithman that she provided Bucio his name about

purchasing the farmland. (Id. at 21-22). Despite the fact that Reithman and

Heuker were social friends and this conversation occurred with Reithman after the

sentencing hearing (and, therefore, after Reithman already purchased the

farmland), Heuker testified that Reithman failed to disclose that he purchased the

farmland. (Id.). Nevertheless, Reithman normally sent Heuker a yearly lease

payment for farming the land in February, but she did not receive a lease payment

in February 2011, either from Reithman or from the law firm. (Id. at 98-99).

Notably, in her response to Bucio’s motion for summary judgment, Heuker

admitted that, as of February 2011, she knew that Reithman was the owner of the

farmland, which is why she did not expect a lease payment. (Doc. No. 43).




                                      -18-
Case No. 17-13-09


       {¶36} In light of all of these things, the record demonstrates that Bucio’s

representation terminated on November 15, 2010—the date of the sentencing

hearing. Heuker’s arguments that Bucio continued to represent her for the sale of

the farmland are not supported by the record. Using November 15, 2010 as the

termination date for the particular representation herein, Heuker’s June 5, 2012

complaint is well outside of R.C. 2305.11(A)’s one-year limitation period.

       {¶37} Because R.C. 2305.11(A)’s limitation period commences upon the

later of the termination of the representation or a cognizable event, we must next

determine when a cognizable event occurred triggering R.C. 2305.11(A)’s

limitations period in this case.    In doing so, it is important to note that a

“cognizable event” does not require that Heuker had discovered all the relevant

facts necessary to file her malpractice claim; rather, “the ‘cognizable event’ itself

puts [Heuker] on notice to investigate the facts and circumstances relevant to her

claim in order to pursue her remedies.” Flowers v. Walker, 63 Ohio St.3d 546,

549 (1992), citing Allenius v. Thomas, 42 Ohio St.3d 131, 133-134 (1989).

       {¶38} Construing the facts in the record in a light most favorable to Heuker,

Heuker had constructive—if not actual—notice by the end of February 2011 that

the farmland had been sold. Given that the fee agreement states that Bucio’s

representation ended after sentencing, in the weeks after sentencing Bucio

allegedly cancelled multiple meetings with Heuker regarding the refund, and


                                        -19-
Case No. 17-13-09


Heuker had constructive—if not actual—notice by the end of February 2011 that

the farmland had been sold, we conclude that Heuker’s failure to receive the

February 2011 lease payment was the cognizable event triggering R.C.

2305.11(A)’s one-year statute of limitations. In other words, Heuker’s failure to

receive the February 2011 lease payment was “an event which suffice[d] to alert

[Heuker] that [her] attorney ha[d] committed an improper act in the course of legal

representation”—to wit: Bucio’s alleged failure to refund any money from the sale

of the farmland after deducting his legal fees incurred from his representation

during the criminal proceedings, which terminated on November 15, 2010.

Whitaker at 420; Hickle, 110 Ohio App.3d at 707.

        {¶39} Heuker’s complaint was filed on June 5, 2012 more than one year

after this February 20111 cognizable event and, consequently, outside of R.C.

2305.11(A)’s limitations period. Therefore, the trial court did not err in granting

summary judgment in favor of Bucio, and in favor of the law firm on Heuker’s

derivative claims, since Heuker’s malpractice claims were time-barred.

        {¶40} Heuker’s first assignment of error is, therefore, overruled.




1
  Because the record does not indicate the precise due date of the annual lease payment, we cannot give a
precise date in February 2011 triggering the statute of limitations. However, Heuker’s June 5, 2012
complaint is filed several months late, even construing the limitations period in Heuker’s favor and finding
that the limitations period commenced at the end of February 2011 (i.e. March 1, 2011).

                                                   -20-
Case No. 17-13-09


       {¶41} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jlr




                                        -21-